 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 1 of 25 PageID #: 946




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELA WARE

SMILEDIRECTCLUB, LLC


                       Plaintiff,

                 V.                     Civil Action No. 20-0583-CFC

CANDID CARE CO.,


                       Defendant.


Kevin M. Capuzzi, BENESCH FRIEDLANDER COPLAN & ARONOFF,
Wilmington, Delaware; Kaplash K. Shah, Manish K. Mehta, Noelle Briana
Torrice, Suzanne M. Alton de Eraso, Simeon Papacostas, BENESCH
FRIEDLANDER COPLAN & ARONOFF, Chicago, Illinois; Michael S.
Weinstein, BENESCH FRIEDLANDER COPLAN & ARONOFF, Cleveland,
Ohio

           Counsel for Plaintiff

Rodger Dallery Smith, II, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington; Michael P. Sandonato, Sean M. McCarthy, VENABLE LLP, New
York, New York; Edmund J. Haughey, VENABLE LLP, Washington, District of
Columbia

           Counsel for Defendant



                        MEMORANDUM OPINION



December 7, 2020
Wilmington, Delaware
     Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 2 of 25 PageID #: 947




                                               UNITED STATES DISTRICT JUDGE


         Plaintiff SmileDirectClub, LLC (SDC) has sued Defendant Candid Care, Co.

for infringement of U.S. Patent No. 10,636,522 (the #522 patent). D.I. 1. Pending

before me is Candid's motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). D.I. 12. Candid argues that I should dismiss SDC's complaint

because the asserted patents are invalid under 35 U.S.C. § 101 for failing to claim

patentable subject matter.

I.       BACKGROUND

         SDC and Candid are competitors in the so-called "direct-to-consumer

orthodontics" or remote teleorthodontics business. This business was made

possible by the development of intraoral scanners that non-dentist technicians use

to take images of a patient's teeth and create three-dimensional, digital

representations from which personalized aligners are made for self-insertion by the

patient to straighten and reposition teeth. D.I. 1 ,r 22.

         The #522 patent does not describe how to make an intraoral scanner,

aligners, or three-dimensional representations of teeth; indeed, the patent does not

purport to teach any advances in machinery, equipment, devices, or computer

technology. Rather, the invention claimed by the #522 patent is, to use the words

of the patent's abstract, "[s]ystems and methods for ananging an intraoral scanning
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 3 of 25 PageID #: 948




at a selected location." #522 patent at abstract. To use the words of the

Complaint, the claimed invention is a "business model," D.I. 1 i-f4, and

"revolutionary workflow," id. ,-r 3. Specifically, the #522 patent claims systems

and methods by which a patient's intraoral scan is scheduled, performed, and used

to create aligners and the patient receives orthodontic treatment without ever

interacting in person with a dentist or orthodontist. D.I. 1 i-f 16.

      The patent has thirty claims. The Complaint alleges that Candid infringes

the patent's four independent claims and "various dependent claims." D.I. 1. i169.

Candid argues that independent claim 1 is representative. D.I. 9-10. It recites

             [a] method of producing aligners for repositioning one or
             more teeth of a user, the method comprising:

             receiving, by an appointment management system, a
             request to schedule an appointment at an intraoral
             scanning site, the intraoral scanning site having an
             intraoral scanner configured to scan a mouth of a user,
             the appointment being for a technician to conduct an
             intraoral scan of the mouth of the user at the intraoral
             scanning site without a dentist or orthodontist physically
             seeing the user during the scheduled appointment,
             wherein the technician is not a dentist or an orthodontist;

             scheduling, by the appointment management system, the
             appointment at the intraoral scanning site in accordance
             with the request;

             generating and communicating, by the appointment
             management system, a message to a device of the user,
             the message including a confirmation confirming the
             scheduled appointment;


                                            2
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 4 of 25 PageID #: 949




            conducting, using the intraoral scanner, the intraoral scan
            at the intraoral scanning site during the scheduled
            appointment, the intraoral scan generating three-
            dimensional data of the mouth of the user;

            causing generation, by a treatment plan computing
            system located at a treatment plan site, of a treatment
            plan for the user based on the three-dimensional data of
            the mouth of the user;

            receiving an indication of an approval of the treatment
            plan by a dental or orthodontic professional, wherein the
            approval is received without the dental or orthodontic
            professional having physically seen the user;

            producing, at a fabrication site, a plurality of aligners
            based on the treatment plan, the plurality of aligners
            specific to the user and being configured to reposition
            one or more teeth of the user in accordance with the
            treatment plan; and

            sending the plurality of aligners from the fabrication site
            directly to the user, wherein the user receives orthodontic
            treatment without ever having physically seen the
            approving dental or orthodontic professional.

      SDC takes the position that no single claim of the patent is representative.

When I limited SDC to two asserted claims for purposes of deciding its pending

preliminary injunction motion, SDC selected claims 4 and 20. D.I. 31 at 2. Claim

4, which depends from claim 1, recites

            [t]he method of claim 1, wherein the approval by the
            dental or orthodontic professional is a first approval, the
            method further comprising:

            responsive to receiving the first approval, providing data
            indicative of the treatment plan to the user; and

                                         3
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 5 of 25 PageID #: 950




            receiving a second approval of the treatment plan,
            wherein the second approval of the treatment plan is
            received from the user following the first approval being
            received from the dental or orthodontic professional;

            wherein producing the plurality of aligners is performed
            responsive to receiving the first approval and the second
            approval of the treatment plan.

Claim 20 recites

            [a] system for producing aligners for repositioning one or
            more teeth of a user, the system comprising:

            an appointment management system configured to:

            receive a request to schedule an appointment at an
            intraoral scanning site, the appointment being for a
            technician to conduct an intraoral scan of a mouth of a
            user at the intraoral scanning site without a dentist or
            orthodontist physically seeing the user during the
            scheduled appointment, wherein the technician is not a
            dentist or orthodontist;

            schedule the appointment at the intraoral scanning site in
            accordance with the request;

            generate and communicate a message to a device
            associated with the user, the message including a
            confirmation confirming the scheduled appointment;

            the intraoral scanning site comprising:

            an intraoral scanner configured to generate three-
            dimensional data from the intraoral scan of the mouth of
            the user; and

            one or more intraoral scanning site computing systems
            configured to communicate the three-dimensional data

                                        4
  Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 6 of 25 PageID #: 951




             from the intraoral scanner for generation of a treatment
             plan, wherein the treatment plan is approved by a dental
             or orthodontic professional without the dental or
             orthodontic professional having physically seen the user;
             and

             a fabrication system including one or more fabrication
             sites associated with the production and shipment of
             aligners, the fabrication system comprising:

             one or more fabrication computing systems configured to
             receive treatment plan data corresponding to the
             treatment plan for the user; and

             equipment configured to produce a plurality of aligners
             based on the treatment plan data, the plurality of aligners
             being specific to the user and being configured to
             reposition one or more teeth of the user based on the
             treatment plan;

             wherein the plurality of aligners are sent from at least one
             of the one or more fabrication sites directly to the user for
             repositioning the one or more teeth of the user, and the
             user receives orthodontic treatment without ever having
             physically seen the approving dental or orthodontic
             professional.

The remaining claims of the #522 patent recite additional permutations of the same

general workflow, described either as methods (as in claim 1) or as systems (as in

claim 20).

II.   LEGAL STANDARDS

      A.     Stating a Claim

      To state a claim on which relief can be granted, a complaint must contain "a

short and plain statement of the claim showing that the pleader is entitled to relief."


                                          5
  Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 7 of 25 PageID #: 952




Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the

complaint must include more than mere "labels and conclusions" or "a formulaic

recitation of the elements of a cause of action." Bell At/. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). The complaint must set forth enough

facts, accepted as true, to "state a claim to relief that is plausible on its face." Id. at

570. A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). Deciding whether a claim is plausible is a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense."

Id. at 679 ( citation omitted).

       When assessing the merits of a Rule 12(b)( 6) motion to dismiss, a court

must accept as true all factual allegations in the complaint and in documents

explicitly relied upon in the complaint, and it must view those facts in the light

most favorable to the plaintiff. See Umlandv. Planco Fin. Servs., 542 F.3d 59, 64

(3d Cir. 2008); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (internal

quotation marks omitted).

      B.      Patent-Eligible Subject Matter

       Section 101 of the Patent Act defines patent-eligible subject matter. It

provides: "Whoever invents or discovers any new and useful process, machine,


                                            6
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 8 of 25 PageID #: 953




manufacture, or composition of matter, or any new and useful improvement

thereof, may obtain a patent therefor, subject to the conditions and requirements of

this title." 35 U.S.C. § 101.

      There are three judicially-created limitations on the literal words of§ 101.

The Supreme Court has long held that laws of nature, natural phenomena, and

abstract ideas are not patentable subject matter. Alice Corp. Pty. v. CLS Bank Int 'l,

573 U.S. 208,216 (2014). These exceptions to patentable subject matter arise

from the concern that the monopolization of "these basic tools of scientific and

technological work" "might tend to impede innovation more than it would tend to

promote it." Id. (internal quotation marks and citations omitted). Abstract ideas

include mathematical formulas and calculations. Gottschalk v. Benson, 409 U.S.

63, 71-72 (1972).

      "[A]n invention is not rendered ineligible for patent [protection] simply

because it involves an abstract concept[.]" Alice, 573 U.S. at 217.

"[A]pplication[ s] of such concepts to a new and useful end ... remain eligible for

patent protection." Id. (internal quotation marks and citations omitted). But in

order "to transform an unpatentable law of nature [or abstract idea] into a patent-

eligible application of such law [or abstract idea], one must do more than simply

state the law of nature [or abstract idea] while adding the words 'apply it."' Mayo




                                          7
  Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 9 of 25 PageID #: 954




Collaborative Servs. v. Prometheus Lab ys, Inc., 566 U.S. 66, 71 (2012) (emphasis

omitted).

      In Alice, the Supreme Court made clear that the framework laid out in Mayo

for determining if a patent claims eligible subject matter involves two steps. The

court must first determine whether the patent's claims are drawn to a patent-

ineligible concept-i.e., are the claims directed to a law of nature, natural

phenomenon, or abstract idea? 573 U.S. at 217. If the answer to this question is

no, then the patent is not invalid for teaching ineligible subject matter. If the

answer to this question is yes, then the court must proceed to step two, where it

considers "the elements of each claim both individually and as an ordered

combination" to determine if there is an "inventive concept-i. e., an element or

combination of elements that is sufficient to ensure that the patent in practice

amounts to significantly more than a patent upon the [ineligible concept] itself."

Id. at 217-18 (alteration in original) (internal quotations and citations omitted). A

claim recites an inventive concept "when the claim limitations involve more than

performance of well-understood, routine, and conventional activities previously

known to the industry." Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir.

2018), cert. denied, 2020 WL 129532 (U.S. Jan. 13, 2020) (internal quotation

marks, alterations, and citations omitted).




                                           8
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 10 of 25 PageID #: 955




III.   DISCUSSION

       Applying the two-step framework from Alice, I find that the claims of the

#522 patent recite patent-ineligible subject matter. The #522 patent claims are

directed to the abstract idea of "teleorthodontics" and do not contain any inventive

concept.

       A.    All Claims Can Be Considered Together

       After reviewing all thirty claims of the #522 patent, I conclude that the

claims are all substantially similar and that no individual claim contains limitations

that raise distinct issues for determining that claim's § 101 eligibility. See Content

Extraction & Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348 (Fed.

Cir. 2014) (holding that substantially similar claims directed to the same abstract

idea can be considered together for subject matter eligibility). The independent

claims all describe methods or systems that cover the same business strategy.

When the only difference between claims is the form in which they are drafted, it

is appropriate to treat them as "as equivalent for purposes of patent eligibility

under§ 101." Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687

F.3d 1266, 1277 (Fed. Cir. 2012).

       The dependent claims of the #522 patent simply add steps or conditions to

the workflow recited in claim 1. None of these additional limitations affect the

Alice analysis. For example, claim 2 adds a videoconference between the patient



                                          9
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 11 of 25 PageID #: 956




and the dentist or orthodontist while claim 12 requires that there is no such

videoconference. Claim 3 specifies that the generation of the treatment plan uses a

treatment plan computing system. Each dependent claim is directed to the same

idea and none add any new technological improvements.

      The similarity of the claims for the purposes of§ 101 can be illustrated by

comparing claims 1, 4, and 20. Claim 1 describes a series of steps that enable a

patient, who never sees a dentist or orthodontist in person, to arrange for an

intraoral scan and receive aligners based on that scan. First, the patient uses an

"appointment management system" to arrange for an intraoral scan. Next, the scan

is taken, and that scan is used as input for a "treatment plan computing system." A

dentist or orthodontist remotely approves the treatment plan, and the aligners are

"produc[ed]" and sent to the patient. #522 patent at claim 1. The additional

elements recited in claim 4 merely require that the patient, and not just the treating

orthodontist or dentist, approve the treatment plan. They do not change the fact

that the claim is directed to an abstract workflow; and the addition of the patient's

approval does not add an inventive feature that affects step two of Alice.

      Claim 20 describes the same workflow, but as a system. The system has

three components that perform the steps described in claim 1: ( 1) a generic

"appointment management system," (2) an "intraoral scanning site," and (3) a

"fabrication system." #522 patent at claim 20. As with the other claims, this


                                          10
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 12 of 25 PageID #: 957




system enables a patient to arrange for and receive aligners without ever

interacting in person with a dentist or orthodontist. #522 patent at claim 20. Since

claim 20 merely restates in a different form the same workflow recited in claim 1,

the claims can be considered together.

      SDC argues that a representative claim analysis is inappropriate, because

Candid did not conduct a meaningful analysis of every claim. D.I. 17 at 8. But

Candid explained that the independent claims were different formulations of the

same workflow and that none of the dependent claims added limitations that affect

subject-matter eligibility. D.I. 9-12. SDC makes specific arguments against

representativeness only with respect to claims 3, 7, 15, 16, and 20. SDC argues

that these claims include concrete technical improvements not present in the

remaining claims.

      Claim 3, however, simply expands on the computational process for

generating a treatment plan but does not add any technical innovations. And

although claim 7 mentions a fabrication method for aligners, it is directed to the

same abstract idea as every other claim and the fabrication method it recites is

routine and well-understood. Claims 15 and 16 merely add the incidental

requirement of having three steps of treatment. And claim 20, as explained above,

differs from claim 1 only insofar as it describes the claimed workflow as a system

as opposed to a method. In sum, the various dependent claims of the #522 patent


                                         11
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 13 of 25 PageID #: 958




specify different options that might be incorporated into the workflow described in

claim 1. None of these options change the focus of the claims from that general

workflow, add any technical improvements to the aligner fabrication process, or

add inventive features. All the claims can therefore be considered together for the

purpose of subject-matter eligibility under § 101.

      B.     Resolving the Case on a Motion to Dismiss is Appropriate

      "[W]hether a claim recites patent eligible subject matter is a question of law

[that] may contain underlying facts." Berkheimer v. HP Inc., 881 F.3d 1360, 1368

(Fed. Cir. 2018). But "not every§ 101 determination contains genuine disputes

over the underlying facts .... " Id. When there is no dispute of material fact, §

101 arguments may be resolved at the pleading stage. Id. For any claim

construction disputes, "the court must proceed by adopting the non-moving party's

constructions or the court must resolve the disputes to whatever extent is needed to

conduct the § 101 analysis, which may well be less than a full, formal claim

construction." Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d

1121, 1125 (Fed. Cir. 2018) (internal citations removed). The Federal Circuit has

"repeatedly affirmed § 101 rejections at the motion to dismiss stage, before claim

construction or significant discovery has commenced." Cleveland Clinic Found. v.

True Health Diagnostics LLC, 859 F.3d 1352, 1360 (Fed. Cir. 2017); see also SAP

Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018) (citing cases);


                                         12
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 14 of 25 PageID #: 959




Epic IP LLC v. Backblaze, Inc., 351 F. Supp. 3d 733, 751-52 (D. Del. 2018)

(Bryson, J.) (discussing when it is appropriate to resolve a § 101 motion on the

pleadings).

      SDC argues that fact discovery is required before I rule on the motion. D.I.

17 at 21. But it has identified no factual dispute, and the patent itself explains that

the technology used in the claimed workflow was routine or well-understood.

#522 patent at 13:45-47, 14:4-5, 19:63-65. Thus, discovery is not necessary.

      SDC also argues that claim construction is necessary to clarify the scope and

meaning of the claims. DI. 17 at 7. It identifies two claim construction issues.

First, it argues that the preamble of claims 1, 20, and 24 should be construed as

limiting because they describe the claims as directed to systems or methods for

"producing aligners." DI. 17 at 7; #522 patent at claim 1 (20:35-36), claim 20

(23:39-40), claim 24 (24:44-45). Second, it argues that it is necessary to

determine whether the steps of the claimed methods must be performed in a

particular order. DI. 17 at 7-8.

      Neither of these arguments affect my § 101 ruling. First, it is not necessary

to determine whether the preambles limit the claims because the claims themselves

require either the production of aligners or a system for fabricating aligners. #522

patent at claim 1 (20:66-67), claim 20 (23:65-25:10). Second, the order of the

steps in the claims has no bearing on whether they are directed to an abstract idea


                                          13
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 15 of 25 PageID #: 960




or contain an inventive step. Notably, neither party takes a position on whether the

claims should be read to require a particular order. D.I. 17 at 7-8; D.I. 18 at 10.

Third, Candid does not oppose SDC's reading of the claims, and SDC has not

clearly articulated why there is a material dispute that needs preliminary resolution.

See D.I. 18 at 9. In sum, SDC has not established that a claim construction issue

affects the subject-matter eligibility analysis.

      C.      Alice Step One

      I turn then to whether the claims at issue are directed to a patent-ineligible

concept. Alice, 573 U.S. at 217. "[C]laims are considered in their entirety [at step

one] to ascertain whether their character as a whole is directed to excluded subject

matter." Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed.

Cir. 2015).

      "The Supreme Court has not established a definitive rule to determine what

constitutes an 'abstract idea' sufficient to satisfy the first step of the Mayo/Alice

inquiry." Enjish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016)

(citation omitted). The Court has recognized, however, that fundamental economic

practices, methods of organizing human activity, and mathematical formulae are

abstract ideas. See Bilski v. Kappas, 561 U.S. 593,611 (2010) ("fundamental

economic practice" of hedging is unpatentable abstract idea); Alice, 573 U.S. at

220-21 ("organizing human activity" of intermediated settlement falls "squarely


                                           14
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 16 of 25 PageID #: 961




within realm of 'abstract ideas"'); Gottschalk v. Benson, 409 U.S. 63, 68, 71-72

(1972) (mathematical algorithm to convert binary-coded decimal numerals into

pure binary code is unpatentable abstract idea); Parker v. Flook, 437 U.S. 584,

594-95 (1978) (mathematical formula for computing "alarm limits" in a catalytic

conversion process is unpatentable abstract idea).

         To determine whether claims are directed to an abstract idea courts generally

"compare the claims at issue to those claims already found to be directed to an

abstract idea in previous cases." Enfish, 822 F.3d at 1334. The Federal Circuit has

also instructed district courts to consider as part of Alice's step one whether the

claims "focus on a specific means or method that improves the relevant technology

or are instead directed to a result or effect that itself is the abstract idea and merely

invoke generic processes and machinery." McRO, Inc. v. Bandai Namco Games

America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (citing Enfish, 822 F.3d at

1336).

         Applying these standards, I find that the #522 patent is directed to the

abstract idea of having patients arrange for and receive dental aligners without ever

seeing a dentist or orthodontist in person. Candid accurately describes this idea as

"teleorthodontics." D.I. 13 at 12. Individual claims add additional steps to the

workflow or recharacterize it as a system rather than a method, but these variations

are all still directed to the same abstract idea.


                                            15
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 17 of 25 PageID #: 962




      In performing step one of the Alice inquiry, I am required to "look at the

focus of the claimed advance over the prior art to determine if the claim's character

as a whole is directed to excluded subject matter." Affinity Labs of Texas, LLC v.

DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (quotation marks omitted).

Here, the claimed advance is providing dental aligners without any in-person

interaction with a dentist or orthodontist. SDC itself describes the "key

technological contribution" of the #522 patent as its "revolutionary workflow."

D.I. 1 ~ 3. The patent claims achieve this advance without any technical

improvements to orthodontic methods or communication technology. The

invention is simply the abstract idea of connecting patients with orthodontists

remotely. There is "no particular concrete or tangible form" to the claimed

invention. Ultramercial, Inc v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).

      Numerous cases have established that patents that simply take a standard

business practice and describe how to conduct it over the internet or with modern

information technology are directed to abstract ideas. See, e.g., Alice, 573 U.S. at

212; In re Greenstein, 778 F. App'x 935, 938 (Fed. Cir. 2019) (affirming the denial

of a patent application describing a business method to improve the reliability of

online reviews on§ 101 grounds); Affinity Labs, 838 F.3d at 1258 (finding patent

that claimed systems and methods for streaming out-of-region broadcast content to

cellphones was directed to an abstract idea); Intellectual Ventures I LLC v. Capital


                                         16
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 18 of 25 PageID #: 963




One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (finding claims directed to

budgeting using a "communication medium" abstract); buySAFE, Inc. v. Google,

Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (finding patent directed to "creating a

contractual relationship" abstract notwithstanding its invocation of computer

technology). Telehealth business methods in particular have been deemed

ineligible for patent protection under § 101. See Becton, Dickinson & Co. v. Baxter

Int'!, Inc., 127 F. Supp. 3d 687, 689, 692-93 (W.D. Tex. 2015) ("The fact that the

pharmacist is 'remote' is of no added consequence to the abstract nature of the

concept."); Am. Well Corp. v. Teladoc, Inc. 191 F. Supp. 3d 135, 143 (D. Mass

2016) (holding that the asserted claims were invalid under § 101, when those

claims were directed to connecting patients to available doctors in a telehealth

environment).

      American Well is particularly informative, because the patent at issue in that

case was directed at a workflow for connecting patients to doctors in a telehealth

setting. 191 F. Supp. 3d at 138. The American Well court concluded that the

claimed workflow was abstract because it merely described a "method of

organizing human activity" without any "particular concrete or tangible form." Id.

at 144 (internal quotation marks and citations omitted). The court emphasized that

this result held regardless of whether there was a "pre-internet analog" for the idea.

Id. The same logic applies here.


                                          17
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 19 of 25 PageID #: 964




      Align Technologies, Inc v. 3Shapes AIS is also instructive. 339 F. Supp. 3d.

435 (D. Del. 2018). The court found in that case that a patent directed to a dental

workflow that simply updated traditional practice with new computer technology

was invalid for claiming ineligible subject matter. As the court explained,

efficiency gains due to "routine computer functionality do[] not render a claim

non-abstract" and "performing an abstract concept on a generic computer is not an

inventive concept." Id. at 452-53. Like the patent in Align, the #522 patent takes

an established workflow and then emphasizes the benefits of implementing that

workflow with generic technology.

      SDC asserts that the claims of the #522 Patent are directed to "producing

aligners" and improving aligner manufacturing methods. D.I. 17 at 12. But the

claims do not disclose a method of manufacturing dental aligners. Rather, they

describe methods for streamlining business operations in order to take advantage of

improvements in communication technology. Cf Am. Axle & Mfg., Inc. v. Neapco

Holdings LLC, 967 F.3d 1285, 1290, 1292 (Fed. Cir. 2020) (finding a patent claim

ineligible under § 101 despite being characterized as a "method for manufacture").

Indeed, the only references to the actual methods for fabricating aligners in the

#522 patent are general statements that aligners may be fabricated by

thermoforming a polymer to a mold of the patient's teeth. #522 patent at 6:17-20,

15:59. Claim 1 merely requires "producing, at a fabrication site, a plurality of


                                         18
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 20 of 25 PageID #: 965




aligners." #522 patent at claim 1 (20:66). Claim 20 requires "a fabrication

system," but explains that such a system requires only a "computing system" to

receive the patient's treatment data and "equipment configured to produce"

aligners for the patient. #522 patent at claim 20 (23:65-24:8). Even claim 7,

which adds limitations requiring that the aligners be produced by "terraforming

polymer material" to "positive molds" does not change the focus of the claim from

the idea ofteleorthodontics. #522 patent at claim 7 (21 :66-67).

      The Alice test requires looking to the substance of the claimed invention, not

to whether the claims are written as a method of manufacturing or as a physical

system. Trading Techs. Int'!, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir.

2019) ("[W]e evaluate the focus of the claimed advance over the prior art to

determine if the character of the claim as a whole, considered in light of the

specification, is directed to excluded subject matter." (internal quotation marks

omitted)). Supreme Court precedent requires that I do not allow the "determination

of patentable subject matter [to] depend simply on the draftsman's art." Parker,

437 U.S. at 593. To accept that the #522 patent claims are subject-matter eligible

simply because they require "producing aligners" without looking at the actual

claimed invention would go against this teaching and ignore the character of the

claims as a whole.




                                         19
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 21 of 25 PageID #: 966




       The patent's written description and SDC's characterization of Candid's

alleged infringement of the patent are also inconsistent with SDC's contention that

the #522 patent is directed to manufacturing methods. The patent's title is

"Arrangements for Intraoral Scanning," and its abstract describes the invention as

"[s]ystems and methods for arranging an intraoral scanning at a selected location."

This acknowledgement that the claimed invention focuses on arrangements-i.e.,

workflows-as opposed to manufacturing supports the conclusion that the claims

are directed to an abstract business plan rather than a manufacturing process or

physical system. SDC's insistence that the #522 patent teaches methods and

systems for manufacturing is further undermined by its own characterization of

Candid's "business model" as an implementation of the #522 patent "workflow."

D.I. 1 at 9.

       In support of its position that the #522 patent is directed to manufacturing

processes, SDC cites Nike, Inc v. Puma North America, Inc., CV 18-10876-LTS,

2018 WL 4922353 (D. Mass. Oct. 10, 2018), andDiamondv. Diehr, 450 U.S. 175

(1981). These cases are informative, but not in the way SDC argues. Instead they

illustrate why the #522 patent is not directed to the manufacture and production of

aligners. In Nike, the claims were subject-matter eligible because they were

directed to improving the physical process of manufacture itself. Nike, 2018 WL




                                         20
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 22 of 25 PageID #: 967




4922353, at *4. In contrast, the #522 patent does not concern how aligners are

fabricated.

      Similarly, in Diehr, the patent was subject-matter eligible because the

invention was applied as an integral part of an improved manufacturing process.

450 U.S. at 184. But here the idea claimed by the invention-arranging for a

patient to have an intraoral scan and receive delivery of aligners without being in

the physical presence of a dentist or orthodontist--does not depend on how the

aligners are fabricated.

      In sum, the claims are directed to economic practices and methods of

organizing business operations, undoubtably a form of human activity.

Accordingly, the #522 is directed to an abstract idea.

      D.      Alice Step Two

      Having found that the claims are directed to an abstract idea, I must

determine whether the claims contain an "' inventive concept' sufficient to

'transform' the claimed abstract idea into a patent-eligible application." Alice, 573

U.S. at 221 (quoting Mayo, 566 U.S. at 77). It is insufficient for the patent to

"simply state the law of nature while adding the words 'apply it."' Mayo, 566 U.S.

at 72. A claim directed towards an abstract idea must include "'additional

features' to ensure 'that the [claim] is more than a drafting effort designed to

monopolize the [abstract idea]."' Alice, 573 U.S. at 221 (alterations in original)


                                          21
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 23 of 25 PageID #: 968




(quoting Mayo, 566 U.S. at 77). No such additional features exist here, and I find

that, whether considered individually or as an ordered combination, the claim

elements of the #522 patent do not "transform" the claimed abstract ideas into

patent-eligible subject matter.

      The #522 patent simply takes an abstract idea and provides several ways in

which a business could "apply it" using routine scanning technology, generic

computers, and routine communication technology. Mayo, 566 U.S. at 72,· see also

Intellectual Ventures Iv. Capital One Fin. Corp., 850 F.3d 1332, 1341 (Fed. Cir.

2017) (finding no inventive concept when the patent claims merely recited how an

abstract idea could be implemented on a generic computer). Setting aside the

subject-matter ineligible abstract idea itself, the claims only recite routine and

well-understood practices. The #522 patent does not describe any "additional

features" that "transform" the abstract idea into an invention eligible for patent

protection. Alice, 573 U.S. at 221.

      SDC argues that the claims meet the inventive concept test because they

describe an unconventional manufacturing process. D.I. 17 at 19. But, as noted

above, the #522 patent does not teach a manufacturing process but instead

describes a workflow that enables a patient, without seeing an orthodontist in

person, to arrange for an intraoral scan that is subsequently used to manufacture

and deliver aligners. For example, claim 1 says nothing about manufacturing


                                          22
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 24 of 25 PageID #: 969




except that the method includes "producing, at a fabrication site, a plurality of

aligners based on the treatment plan." #522 patent at claim 1 (20:66-67); see also

#522 patent at claim 20 (23 :65-24:8) (providing a similarly generic description of

a fabrication site). SDC did not invent the use of intraoral scans to create aligners.

#522 patent at 14:4-5. The specification makes clear that that the workflow can be

implemented with existing scanners, #522 patent at 13:45-47, and existing

computer processes, #522 patent at 19:63-65. And SDC has not identified any

way that the #522 patent describes improvements to the physical process of

manufacturing aligners. The relevant manufacturing process, to the extent that it is

discussed at all, is conventional.

      SDC also argues that the #522 patent discloses the inventive step of not

having the user physically see the approving dentist or orthodontist. D.I. 19. But

having the patient never physically see their dentist or orthodontist is simply part

of the abstract idea. And § 101 requires that patents claim more than an abstract

idea. Mayo, 566 U.S. at 72-73 (explaining the inventive concept must be

"significantly more" than the abstract idea itself); BSG Tech LLC v. Buyseasons,

Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) ("a claimed invention's use of the

ineligible concept to which it is directed cannot supply the inventive concept").

When the #522 patent was filed in 2018, it was routine to conduct business across

geographical distance through the internet, to ship physical goods, and to use other


                                          23
 Case 1:20-cv-00583-CFC Document 50 Filed 12/07/20 Page 25 of 25 PageID #: 970




modem information technologies. The claims describe a method and a system for

using these routine practices to implement the abstract idea to which all the claims

of the #522 patent are directed. See, e.g., #522 patent at claim 1, claim 4, claim 20.

      Claims 4 and 20 provide two particular formulations for how the abstract

idea can be applied with well-understood and conventional activities. Claim 4

takes the general workflow and adds the additional step of approval by the user.

#522 patent at claim 4. Claim 20 rephrases the business plan described in claim 1

as a system rather than as a method. #522 patent at claim 20. But neither these

claims nor the other claims of the patent describe "additional features" that

"transform the claimed abstract idea into a patent-eligible application." Alice, 573

U.S. at 221 (internal quotation marks omitted).

IV.   CONCLUSION

      For the reasons discussed above, I find that all claims of the #522 patent are

invalid for lack of subject-matter eligibility. Accordingly, I will grant Candid' s

motion to dismiss.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                          24
